ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE DU 30 JUIN 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA)

ORDER OF 30 JUNE 1998
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 30 juin 1998, C.IJ. Recueil 1998, p. 420

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 30 June 1998, I C.J. Reports 1998, p. 420

 

N° de vente:
ISSN 0074-4441 Sales number 709
ISBN 92-1-070773-7

 

 

 
420

COUR INTERNATIONALE DE JUSTICE

1998 ANNÉE 1998
30 juin

Rôle général

n° 94 30 juin 1998

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président;
MM. ODA, BEDIAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* Hiaains,
MM.  PARRA-ARANGUREN, KOOIMANS, REZEK, juges;
M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,
Ainsi composée,
‘Après délibéré en chambre du conseil,

Vu Particle 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 29 mars 1994, par
laquelle la République du Cameroun a introduit une instance contre la
République fédéraie du Nigéria au sujet d’un différend présenté comme
«port[ant] essentiellement sur la question de la souveraineté sur la pres-
qu’île de Bakassi» et a prié la Cour de «bien vouloir déterminer le tracé

de la frontière maritime entre les deux Etats au-delà de celui qui avait été
fixé en 1975»,

Vu la requête additionnelle enregistrée au Greffe le 6 juin 1994, par
421 FRONTIÈRE TERRESTRE ET MARITIME (ORDONNANCE 30 VI 98)

laquelle le Cameroun a entendu élargir l’objet du différend à un autre dif-
férend décrit comme «port[ant] essentiellement sur la question de la sou-
veraineté sur une partie du territoire camerounais dans la zone du lac
Tchad» et a prié la Cour de joindre les deux requêtes et d’«examiner
l’ensemble en une seule et même instance»,

Vu l'ordonnance en date du 16 juin 1994, par laquelle la Cour,
constatant que le Nigéria ne voyait pas d’objection à ce que la requête
additionnelle soit traitée comme un amendement à la requête initiale, de
sorte que la Cour puisse examiner l’ensemble en une seule et même ins-
tance, a indiqué qu’elle ne voyait pas elle-même d’objection à ce qu'il soit
ainsi procédé et a notamment fixé au 18 décembre 1995 la date d’expira-
tion du délai pour le dépôt du contre-mémoire du Nigéria,

Vu les exceptions préliminaires, portant sur la compétence de la Cour
et la recevabilité de la requéte, qui ont été présentées par le Gouverne-
ment du Nigéria dans le délai fixé pour le dépôt du contre-mémoire;

Considérant que la Cour, par arrét du 11 juin 1998, a dit qu’elle a com-
pétence, sur la base du paragraphe 2 de l'article 36 du Statut, pour sta-
tuer sur le différend et que la requête déposée par le Cameroun le 29 mars
1994, telle qu’amendée par la requête additionnelle du 6 juin 1994, est
recevable ;

Considérant qu’aux fins de se renseigner auprès des Parties sur la suite
de la procédure le président a reçu leurs agents le 23 juin 1998;

Compte tenu des vues des Parties,

Fixe au 31 mars 1999 la date d’expiration du délai pour le dépôt du
contre-mémoire du Nigéria ;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trente juin mil neuf cent quatre-vingt-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique du Cameroun et au Gouvernement de la République fédérale du
Nigéria.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
